733 F.2d 260
LA SOCIETE NATIONALE POUR LA RECHERCHE, LA PRODUCTION, LETRANSPORT, LA TRANSFORMATION ET LACOMMERCIALISATION, DES HYDROCARBURES,Plaintiff-Appellee,v.SHAHEEN NATURAL RESOURCES COMPANY, INC., Defendant-Appellant.
No. 1147, Docket 83-9078.
United States Court of Appeals,Second Circuit.
Argued May 9, 1984.Decided May 11, 1984.

Richard deY.  Manning, New York City, for defendant-appellant.
Alfred Ferrer III, New York City (Shearman & Sterling, New York City, of counsel), for plaintiff-appellee.
Before FEINBERG, Chief Judge, WINTER, Circuit Judge, and LASKER, District Judge.*
PER CURIAM:


1
The judgment of the district court is affirmed for the reasons set forth in Judge Duffy's Memorandum & Order of November 23, 1983, reported at 585 F.Supp. 57 (S.D.N.Y.1983).



*
 Honorable Morris E. Lasker, Senior United States District Judge for the Southern District of New York, sitting by designation